Citation Nr: 0123465	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-10 737A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a November 
1989 decision of the Board of Veterans' Appeals (Board) which 
denied a rating in excess of 70 percent for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Kenneth Carpenter, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The moving party served on active duty from July 1967 to May 
1969.  

This case comes before the Board on motion by the moving 
party asserting clear and unmistakable error (CUE) in a 
November 1, 1989, Board decision.  


FINDINGS OF FACT

1.  In a June 1987 rating decision, service connection was 
granted for PTSD, recurrent with major depression, 
nonpsychotic, evaluated as 100 percent disabling from 
February 8, 1985.  In March 1988, the rating was reduced to 
70 percent, effective from May 1, 1988.  

2.  In a November 1989 decision, the Board denied a rating in 
excess of 70 percent for the service-connected PTSD.  

3.  The Board's November 1989 decision contained no errors of 
fact or law.  


CONCLUSION OF LAW

The Board's November 1989 decision was not clearly and 
unmistakably erroneous as to the denial of a rating in excess 
of 70 percent for PTSD.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a June 1987 rating decision, service connection was 
granted for PTSD, recurrent with major depression, 
nonpsychotic, evaluated as 100 percent disabling, effective 
from February 8, 1985.  

In an October 1987 memorandum, a VA counseling psychologist 
held that the veteran was not reasonably feasible for 
participation in pursuit of vocational rehabilitation.  It 
was noted that the veteran had not been able to benefit from 
the psychiatric care to the extent that his emotional 
stability had returned to the point where he could be 
considered feasible for training or eventual employment.  The 
document indicated that he was last employed in October 1973.  
A December 1987 report by a VA vocational rehabilitation 
panel reflects that they concurred with the counseling 
psychologist that the veteran was not medically feasible for 
a Chapter 31 program.

On a January 1988 VA psychiatric examination, the veteran 
reported that he last worked 4 1/2 years ago.  He indicated 
that he lived alone, spent the day doing very little, and had 
a girlfriend.  Mental status examination revealed that he was 
clean and casual in appearance and oriented in all spheres.  
His affect was flattened and his judgment was questionable.  
His insight was poor.  He had poor peer relationships and 
tended to be a loner.  He controlled his temper moderately 
well.  His sleep pattern was poor.  His concentration was 
fair, although his recent memory was slipping.  He had 
periodic depression and occasionally cried.  He had moderate 
mood swings.  He reported variable auditory hallucinations 
periodically and felt mildly paranoid at times.  He had low 
self-esteem, and felt insecure and uneasy.  The diagnosis was 
PTSD, delayed type, recurrent with bouts of depression.  The 
examiner concluded that the veteran's incapacity was marked 
at present and that he functioned on a very marginal basis.  

Following a VA social and industrial survey in January 1988, 
it was concluded that the veteran was unemployable.  The 
document noted that the veteran had been receiving Social 
Security disability for approximately 6 months.  

Subsequently, by means of a March 1988 rating decision, it 
was proposed that the rating for PTSD be reduced to 70 
percent from May 1, 1988 on the basis that the evidence 
showed that the veteran's symptoms had improved to the point 
that he was no longer totally disabled.  The March 1988 
rating decision reflects that the veteran was also service-
connected for shell fragment wound of the left leg with 
fracture of the left fibular head, evaluated as 10 percent 
disabling, and shell fragment wounds of the left third 
finger, forehead and left forearm, each evaluated as 
noncompensably disabling.  The combined rating was 70 
percent.  

Received in April 1988 were VA outpatient treatment records 
showing that the veteran was having difficulty with 
interpersonal relationships and was placed in a relaxation 
training program.  An April 1988 progress note reveals that 
the veteran's depression remained major, that simple events 
very often depressed him and caused him to have severe 
anxiety, and that he still had a sleeping disorder.  The 
reporting psychology intern and psychologist expressed the 
opinion that the veteran was incapable of even minimal 
employment in the competitive labor market.  

The November 1989 Board decision denied a rating in excess of 
70 percent for PTSD.  The Board cited 38 C.F.R. § 3.343, as 
well as the rating criteria then in effect for PTSD, under 38 
C.F.R. Part 4, Diagnostic Code 9411.  The Board summarily 
held that the schedular criteria for an evaluation in excess 
of 70 percent for PTSD had not been met, noting that recent 
evidence had shown sufficient and sustained improvement in 
the veteran's psychiatric status under the ordinary 
conditions of life.  

Analysis

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain. The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)).  In this case, 
the veteran does not contend that additional evidence exists, 
and the Board has not identified any such evidence.  Indeed, 
the nature of a CUE claim would preclude consideration of 
additional evidence under most, if not all, circumstances, 
since only evidence of record at the time of the challenged 
decision may be considered.  In determining whether CUE 
existed in a prior Board decision, a review of the law and 
evidence which was before the rating Board "at that time" 
must be undertaken.  38 C.F.R. § 3.104(a) (2000).  A 
determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior decision."  Russell v. Principi, 3 Vet. App. 310 
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App.  233, 235-236 (1993).  
Moreover, the veteran and his representative have been 
accorded ample opportunity to present argument in support of 
his claim of CUE.  

The Board notes that the November 1989 decision at issue is 
subject to a collateral attack of clear and unmistakable 
error.  A determination with respect to that decision was not 
made by a Court of competent jurisdiction.  See 38 C.F.R. § 
20.1400; see generally, Browder v. Brown, 5 Vet. App. 268, 
270 (1993) (regarding law-of-the-case doctrine).

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  See 
38 U.S.C.A. § 7111.  Pursuant to 38 C.F.R. § 20.1404(b), the 
motion alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with these 
requirements shall be denied.  Examples of situations that do 
not involve clear and unmistakable error include, but are not 
limited to, a disagreement as to how the facts were weighed 
or evaluated, or an alleged failure of the duty to assist.  
38 C.F.R. § 20.1403(d)(2), (3); see Hazan v. Brown, 10 
Vet.App. 511, 522 (1997).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. § 
20.1403; see Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Russell v. Principi, 3 Vet. App. 310, 313 (1992); 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The Board first notes that the moving party has properly 
complied with the pleading requirements to make a valid claim 
of clear and unmistakable error with a Board decision.  
Specifically, a set of documents he and his representative 
have submitted comprise his motion.  This motion was signed 
by the representative, identifying the moving party's name 
and claims file number.  The decision with which it is 
asserted there is clear and unmistakable error issue has been 
identified: there is essentially only one decision at issue, 
the November 1989 Board decision.  The motion also clearly 
alleges facts about the moving party's longstanding 
unemployability.  See 38 C.F.R. § 20.1404.  

As noted, the veteran's psychiatric disorder was evaluated 
under Diagnostic Code 9411, as in effect at the time, for 
PTSD.  A 100 percent rating was assigned when there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; or when the veteran was 
demonstrably unable to obtain or retain employment.  The 70 
percent evaluation was assigned when the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1989). 
The veteran, through his representative, maintains that the 
November 1989 Board decision was clearly and unmistakably 
erroneous on three bases.  First, he claims that the Board 
misapplied the rating criteria for PTSD under 38 C.F.R. 
§ 4.132.  Specifically, he claims that the United States 
Court of Appeals for Veterans Claims (Court) decision in 
Johnson v. Brown, 7 Vet.App. 95, 97 (1994) held that the 
criteria in Diagnostic Code 9411 for a 100 percent rating are 
separate and independent bases for granting a 100 percent 
rating and that the evidence, including the January 1988 VA 
social and industrial survey, clearly showed that the veteran 
was demonstrably unable to obtain or retain employment.  In 
addition, he maintains that the January 1988 VA social and 
industrial survey, indicating that the veteran had been 
awarded Social Security disability, should have triggered the 
Board to obtain a copy of the Social Security file.  

In response, the Board notes that the representative's 
reliance on the Court's decision in Johnson is misplaced as 
this case had not been decided at the time of the 1989 Board 
decision.  In addition, his arguments on appeal regarding 
what the medical findings demonstrated (i.e., the veteran's 
unemployability) are no more than lay speculation as to how 
the Board weighed or evaluated the facts before it in 
November 1989.  As previously noted, disagreement with the 
manner in which the Board weighed the evidence at the time, 
does not constitute a valid claim of clear and unmistakable 
error.  38 C.F.R. § 20.1403(d).  The Board recognizes that 
despite reference to an outstanding award in the January 1988 
VA social and industrial survey, the veteran's Social 
Security file had not been obtained at the time of the 
November 1989 Board decision.  However, the Court has held 
that an alleged failure in the duty to assist may never form 
the basis of a valid claim of clear and unmistakable error, 
because it is premised upon facts that were not then of 
record.  See Hazan v. Brown, 10 Vet.App. 511, 522 (1997); 
Elkins v. Brown, 8 Vet.App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet.App. 377, 384 (1994).  

Second, the representative claims that the November 1989 
Board decision failed to apply 38 C.F.R. § 4.16(c).  
38 C.F.R. § 4.16(c), which became effective March 1, 1989, 
provided that in a case in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  In this case, a review of the evidence reveals that at 
the time of the November 1989 Board decision the veteran was 
also service-connected for shell fragment wound of the left 
leg with fracture of the left fibular head, evaluated as 10 
percent disabling.  As such, the provisions of 38 C.F.R. 
§ 4.16(c) were not applicable.  The Board notes that failure 
to address a specific regulatory provision involves harmless 
error unless the outcome would have been manifestly 
different.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Lastly, the representative argues that the Board failed to 
comply with 38 C.F.R. §§ 3.343 and 3.344 in reducing the 
rating from 100 to 70 percent.  In response, the Board notes 
that the November 1989 Board decision cited to and applied 
the provisions of 38 C.F.R. § 3.343 in determining that the 
veteran's psychiatric disorder had shown material improvement 
under the ordinary conditions of life.  While the Board 
readily acknowledges that such a conclusion is arguable, 
given its current review of the evidence, it is clear that 
the representative's disagreement with such conclusion is 
clearly based on a weighing of the evidence as opposed to any 
improper application of the law.  Regarding the Board's 
failure to apply 38 C.F.R. § 3.344, the record shows that the 
veteran's 100 percent rating for PTSD became effective in 
February 1985, and that such rating had not been in effect 
for a period of five years or more prior to the reduction 
effective in May 1988.  Consequently, the provisions of 
38 C.F.R. § 3.344(a) and (b) were inapplicable in this case.  
Although the Board did not specifically cite 38 C.F.R. 
§ 3.344 in its November 1989 decision this omission 
constitutes harmless error because it would not have changed 
the outcome of the decision.  See Fugo, at 44.  

For these reasons, the Board does not find clear and 
unmistakable error in the November 1989 Board decision as to 
the denial of a rating in excess of 70 percent for PTSD.  



ORDER

The claim of clear and unmistakable error in a November 1989 
Board decision in denying a rating in excess of 70 percent 
for PTSD is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 



